Citation Nr: 9929570	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  95-33 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hepatitis as a 
result of Agent Orange exposure.

2.  Entitlement to service connection for bronchitis as a 
result of Agent Orange exposure.

3.  Entitlement to service connection for headaches as a 
result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to March 
1975.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 1995, the veteran filed a substantive appeal regarding 
the issue of VA pension benefits.  The veteran has been 
subsequently granted these benefits.  In May 1998, the 
veteran indicated, in writing, that he was satisfied with 
this determination.  Accordingly, issues arising out of the 
veteran's VA pension are not before the Board at this time.

It appears that the veteran may be seeking to reopen the 
previously denied claim of service connection for a back 
disability, but this is not clear.  In March 1999, the 
veteran noted that he fell off a loading dock, hurting his 
back, neck, and head.  In May 1996, the RO had denied the 
claim of entitlement to service connection for a chronic back 
disability.  The veteran did not file a timely appeal to this 
issue.  If the veteran wishes to reopen this previously 
denied claim he must submit new and material evidence.  In 
any event, this issue is not before the Board at this time.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam during the Vietnam 
War.  

2.  VA does not recognize hepatitis, bronchitis, and 
headaches as etiologically related to exposure to herbicide 
agents used in Vietnam.  

3.  No competent medical professional has associated 
hepatitis, bronchitis, and headaches with the veteran's 
alleged exposure to herbicide agents used in Vietnam.  

CONCLUSION OF LAW

The claims of entitlement to service connection for 
hepatitis, bronchitis, and headaches as a result of exposure 
to Agent Orange exposure are not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307(a), 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  In this case, service 
medical records make no reference to hepatitis, bronchitis, 
or chronic headaches.  At his separation examination in 
February 1975, the veteran did make reference to frequent or 
severe headaches.  However, the veteran's discharge 
evaluation that month was normal.  The veteran was discharged 
from active service in March 1975.

The veteran filed his initial claim for VA compensation in 
October 1976.  At that time, the veteran noted numerous 
difficulties.  Significantly, he made no reference to 
hepatitis, bronchitis, or headaches.  In a February 1977 VA 
evaluation, the veteran again made no reference to these 
disabilities.  Physical evaluation at that time did make 
reference to tension headaches.  However, the examiner failed 
to associate this disability to the veteran's active service.

In April 1986, the veteran filed an additional claim for VA 
compensation.  Once again, he made no reference to the 
disabilities at issue.  In October 1993, the veteran filed 
another VA claim.  At this time, while reporting alleged 
exposure to Agent Orange, the veteran failed to note 
hepatitis, bronchitis, or headaches.  In this regard, it is 
important to note that while the veteran did serve on active 
duty during the Vietnam War, service personnel records fail 
to indicate that the veteran served in Vietnam.  The veteran 
himself has never indicated that he served in Vietnam during 
the Vietnam War.  In June 1994 and March 1995, the veteran 
filed two additional claims for VA compensation.  Once again, 
he made no reference to hepatitis, bronchitis, or headaches.  

In June 1997, over two decades after his discharge from 
active service, the veteran contended that while loading 
trucks in 1974 at Ft. Ord a 50-gallon drum of unknown 
chemicals was punctured.  These chemicals splashed his face, 
eyes, and mouth.  The veteran appears to contend that these 
chemicals were herbicides to be used in Vietnam.  The veteran 
reports that he suffers from dizziness, migraine headaches, 
and bronchitis as a result of exposure to these chemicals.  
In his April 1998 substantive appeal, he contends that he had 
bronchitis, migraine headaches, and hepatitis caused by 
coming into contact with these unknown chemicals.  It was 
contended that he did not have these medical problems until 
his exposure to these chemicals.

Post service medical records of the veteran reveal treatment 
for sporadic disabilities, including, but not limited to, 
cocaine dependence, alcohol dependence, a drug-induced mood 
disorder and noncombat post-traumatic stress disorder (PTSD) 
apparently linked to a pre-service tragedy.  Extensive 
difficulty with the veteran's drug use is indicated.  No 
health care provider associates the veteran's hepatitis, 
bronchitis, or headaches with either his active service or 
his alleged exposure to herbicides or chemicals. 

In March 1999, the veteran reiterated his previous contention 
that while on active duty he was exposed to unknown 
chemicals.  He contends that he has suffered from painful 
migraine headaches, nosebleeds and hepatitis C.  

Analysis

Unlike civil actions, the VA benefit system requires more 
than just an allegation.  The claimant must submit supporting 
evidence.  Furthermore, the evidence must be sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma,  Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e) (1998).

The term "soft-tissue sarcoma" includes the following: 
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor); 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).  

The statutory and regulatory provisions pertaining to Agent 
Orange exposure include 38 U.S.C.A. § 1116 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.307 (1998).  They provide for 
presumption of exposure to all herbicide agents for veterans 
who served on active duty in Vietnam during the Vietnam War 
and who have a disease listed at § 3.309(e).  (Emphasis 
added.)  Hepatitis, bronchitis, and headaches are 
disabilities not listed within 38 C.F.R. § 3.309(e).  The 
Court has pointed out that the use of the word "and" in 
both the statutory and regulatory provisions mandates that 
the presumption of exposure only applies to those who both 
(1) served in Vietnam and (2) developed a specified disease.  
McCartt v. West, 12 Vet. App. 164 (1999).   This distinction 
does not control in this matter with regard to establishing 
exposure, as there is no evidence that the claimant served in 
Vietnam.  He has not claimed service in Vietnam and has 
maintained that the alleged exposure to "unknown chemicals" 
actually occurred in the United States.  Consequently, it may 
not be presumed that the veteran was exposed to Agent Orange 
or other herbicide agents during service. 

The United States Court of Appeals for the Federal Circuit 
determined that § 5 of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act of 1984, Pub. L. No. 98-
542, 98 Sta. 2725, 2727-29, did not preclude, or authorize VA 
to preclude, an appellant from proving that he or she had a 
disability as a result of exposure to ionizing radiation 
under the provisions of 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d), despite the fact that the claimed disability is 
not a potentially "radiogenic disease" under 38 C.F.R. 
§ 3.311b (now § 3.311(1998)).  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. 
App. 78 (1993).  In such cases, an appellant must be given an 
opportunity to prove that the exposure to ionizing radiation 
during service actually caused the claimed disability and 
that service connection is therefore warranted under 38 
U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(d).  

In light of Combee and the veteran's reference to exposure to 
"unknown chemicals" which may, or may not, have been 
herbicides, the Board has not only considered whether the 
veteran in this case has a disability listed in 38 C.F.R. 
§ 3.309(e), but has also determine if his current disability 
is the result of active service under 38 U.S.C.A. §§ 1110, 
1131 and 38 C.F.R. § 3.303(d).  The fact that the veteran 
does not meet the requirements of 38 C.F.R. § 3.309(e) does 
not preclude him from establishing service connection with 
proof of actual direct causation.  However, the Court has 
also held that where the issue involves medical causation 
(such as whether a current disability is the result of 
chemical exposure) competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The medical record does not reveal that the veteran or his 
representative possess any medical expertise, and they have 
not claimed such expertise.  Thus, the veteran's lay medical 
assertions, as well as those of his representative, that his 
disabilities are the result of his active service or due to 
exposure to unknown chemicals during service have no 
probative weight.  On the issue of medical causation, the 
Court has been clear.  See Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  

The Court has provided the Board a series of important cases 
on the issue of what constitutes a "well-grounded" claim.  
In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court found 
that a veteran must supply competent evidence of a current 
disability, evidence of incurrence or aggravation of a 
disease or injury in service, and evidence of a nexus between 
the in-service injury or disease and the current disability.  
As stated by the Court:  

To be well grounded, a claim 'need not be 
conclusive,' [Murphy Derwinski, 1 Vet. 
App. 78, 81 (1990)] but must be 
accompanied by evidence that suggests 
more than a purely speculative basis for 
granting entitlement to the requested 
benefits.

Dixon v. Derwinski, 3 Vet. App. 261, 262-263 (1992) (citing 
to Tirpak, 2 Vet. App. 609).

The Board finds that the veteran's claims are not well 
grounded when evaluated in light of the above requirements.  
The Board has carefully considered the statements of the 
veteran with respect to this claim; however, he cannot meet 
the burden imposed by § 5107(a) merely by presenting lay 
statements as to the existence of a disability and a 
relationship between that disability and his service because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions of medical etiology or diagnosis cannot constitute 
evidence to render a claim well grounded under § 5107(a). 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); and Fluker v. Brown, 5 Vet. App. 296, 
299 (1993).

The veteran has indicated that he has claimed service 
connection for the disabilities at issue for over 25 years.  
However, based on the history cited above, it is clear that 
the veteran has only recently raised these issues.  In 
numerous claims filed following his discharge from active 
service, the veteran made no reference to hepatitis, 
bronchitis, or headaches.  A detailed review of the medical 
evidence of record, which is complete, finds no medical 
evidence that supports the veteran's claims.

The Board finds no basis to conclude that additional medical 
records pertinent to this claim are available which would 
support the veteran's contentions.  The Board must also note 
that, where the claim is not well grounded, the claimant 
cannot invoke the VA's duty to assist in the development of 
the claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
In any event, the Board finds no basis for a determination 
that pertinent records have not been associated with the 
veteran's claims folder.  

In Robinette v. Brown, 8 Vet. App. 69 (1995), the Court 
stated that if a claimant alleged the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a) to 
advise him to submit such evidence to complete the 
application for benefits.  The Court has also held, however, 
that the obligation exists only in the limited circumstances 
where the veteran has referenced other known and existing 
evidence.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In this case, the Board finds that the veteran has not 
referenced any known or existing evidence that would support 
his claim.  Further, neither the Board nor the RO is on 
notice of the existence of any evidence which exists that, if 
true, would make the veteran's claims for service connection 
plausible.  This case is clearly distinguishable from 
Robinette because no such allegation regarding the existence 
of medical records not associated with the veteran's claims 
folder is of record.  Accordingly, in light of the lack of 
any competent medical evidence supporting these claims, the 
Board must find these claims to be not well grounded.  The 
Board further finds the veteran's original application for 
benefits was complete, and neither the Board nor the RO is on 
a notice of the existence of any evidence which exists, that, 
if true, would make the veteran's claims for service 
connection plausible.  Robinette, 8 Vet. App. at 80.




ORDER

Entitlement to service connection for hepatitis, bronchitis, 
and headaches as a result of Agent Orange exposure are 
denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

